EXHIBIT 10.3

NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS AND NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY BE SOLD OR TRANSFERRED UNLESS THE REGISTRATION
PROVISIONS OF THE SAID ACT AND APPLICABLE STATE SECURITIES LAWS HAVE BEEN
COMPLIED WITH OR UNLESS COMPLIANCE WITH SUCH PROVISIONS IS NOT REQUIRED.

September 29, 2006

 

WILSON HOLDINGS, INC

COMMON STOCK PURCHASE WARRANT

Void after September 29, 2016

This Warrant (the “Warrant”) entitles [             ] (including any successors
or assigns, the “Holder”), for value received, to purchase from Wilson Holdings,
Inc., a Nevada corporation, at any time and from time to time, subject to the
terms and conditions set forth herein, during the period starting from 5:00 a.m.
on the Initial Exercise Date (as defined in Section 1 below) to 5:00 p.m.,
Eastern time, on the Expiration Date (as defined in Section 1 below) at which
time this Warrant shall expire and become void, all or any portion of the vested
Warrant Shares at the Exercise Price (as defined in Section 1 below). This
Warrant also is subject to the following terms and conditions:

1.         Definitions. As used in this Warrant, the following terms shall have
the respective meanings set forth below or elsewhere in this Warrant as referred
to below:

“Affiliate” means any Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, a
Person, as such terms are used and construed under Rule 144, and any Person (or
group of Persons) who share(s) voting or investment power or is (are) deemed a
beneficial owner(s), as such terms are used and construed under Rule 13d-3 of
the rules and regulations promulgated under the Securities Exchange Act of 1934,
as amended, including, without limitation, any Person that serves as a general
partner and/or investment adviser or in a similar capacity of a Person.

“Common Stock” means the common stock, $0.001 par value per share, of the
Company (including any securities into which or for which such shares may be
exchanged for, or converted into, pursuant to any stock dividend, stock split,
stock combination, recapitalization, reclassification, reorganization or other
similar event).

“Company” means Wilson Holdings, Inc., a Nevada corporation.

“Exercise Price” means $2.00 per share of Common Stock, as applicable and as
adjusted from time to time pursuant to the terms of this Warrant.

 

 

--------------------------------------------------------------------------------



 

“Expiration Date” means September 29, 2016.

“Fair Market Value” shall mean (i) if the Common Stock is traded on NASDAQ, then
the last reported sale price per share of Common Stock on The NASDAQ Stock
Market or any national securities exchange in which such Common Stock is quoted
or listed, as the case may be, on the date immediately preceding each date the
Warrant is exercised or, if no such sale price is reported on such date, such
price on the next preceding business day in which such price was reported, (ii)
if the Common Stock is traded over-the-counter with an average weekly trading
volume as reported on the Pink Sheets of not less than 250,000 shares for each
of the four full trading weeks ending on the trading day immediately preceding
the date the Warrant is exercised, then the average of the closing bid and asked
prices over the five (5) trading days ended on the trading day immediately
preceding each date the Warrant is exercised or (iii) if such Common Stock is
not traded, quoted or listed on The NASDAQ Stock Market or any national
securities exchange or the over-the-counter market, then the fair market value
of a share of Common Stock, as determined in good faith by the Board of
Directors of the Company.

“Holder” has the meaning set forth in the preamble of this Warrant.

“Initial Exercise Date” means the date on which this Warrant first vests in
accordance with Section 2.2 hereof.

“Notes” means the 5% Convertible Notes due September 1, 2013 issued pursuant to
the Securities Purchase Agreement.

“Person” (whether or not capitalized) means an individual, entity, partnership,
limited liability company, corporation, association, trust, joint venture,
unincorporated organization, and any government, governmental department or
agency or political subdivision thereof.

“SEC” means the Securities and Exchange Commission

“Shares” means the shares of Common Stock issuable upon conversion of the Notes
issued pursuant to the Securities Purchase Agreement.

“Securities Purchase Agreement” means that certain Securities Purchase Agreement
dated September 29, 2006 by and between the Company and the initial Holders.

“Vesting Date” has the meaning set forth in Section 2.2 hereof.

“Warrant Shares” means an aggregate of [ ] shares of Common Stock, which amount
shall be adjusted to give effect to all adjustments thereto provided for herein,
including, without limitation, those set forth in Section 4 hereof.

 

 

2.

Exercise of Warrant.

 

2.1

Method of Exercise; Payment.

(a)             Cash Exercise. Subject to all of the terms and conditions hereof
(including the vesting provisions set forth below), this Warrant may be
exercised, in whole or in part, with

 

2

 

--------------------------------------------------------------------------------



 

respect to any then vested Warrant Shares, at any time and from time to time
during the period commencing on the Initial Exercise Date and ending at 5:00
p.m., Eastern Time, on the Expiration Date, by surrender of this Warrant to the
Company at its principal office, accompanied by a subscription substantially in
the form attached hereto, executed by the Holder and accompanied by (a) wire
transfer of immediately available funds or (b) certified or official bank check
payable to the order of the Company, in each case in the amount obtained by
multiplying (i) the number of Warrant Shares for which the Warrant is being
exercised, as designated in such subscription, by (ii) the Exercise Price.
Thereupon, the Holder shall be entitled to receive the number of duly
authorized, validly issued, fully paid and nonassessable Warrant Shares
determined as provided for herein.

(b)             Cashless Exercise/Conversion. Subject to all of the terms and
conditions hereof (including the vesting provisions set forth below), the Holder
shall have the right to convert this Warrant, in whole or in part, with respect
to any then vested Warrant Shares, at any time and from time to time during the
period commencing on the Initial Exercise Date and ending at 5:00 p.m., Eastern
Time, on the Expiration Date, by surrender of this Warrant to the Company at its
principal office, accompanied by a conversion notice substantially in the form
attached hereto, executed by the Holder. Thereupon, the Holder shall be entitled
to receive a number of duly authorized, validly issued, fully paid and
nonassessable Warrant Shares equal to:

(i)           (A) (x) the number of Warrant Shares (subject to adjustment as
provided in Section 3 hereof) which such Holder would be entitled to receive
upon exercise of such Warrant for the number of Warrant Shares designated in
such conversion notice (without giving effect to any adjustment thereof pursuant
to this subsection), multiplied by (y) the Fair Market Value of each such
Warrant Share so receivable upon such exercise

minus

 

(B)   (x) the number of Warrant Shares (subject to adjustment as provided in
Section 3 hereof) which such Holder would be entitled to receive upon exercise
of such Warrant for the number of Warrant Shares designated in such conversion
notice (without giving effect to any adjustment thereof pursuant to this
subsection), multiplied by (y) the Exercise Price

divided by

 

 

(ii)

the Fair Market Value per Warrant Share.

2.2             Vesting. This Warrant shall become exercisable with respect to
Warrant Shares (“vest”) as follows: (i) with respect to 25% of the Warrant
Shares, on November 13, 2006, if a registration statement covering the resale of
the Shares shall not have been filed with the SEC by such date, (ii) with
respect to an additional 25% of the Warrant Shares, on January 27, 2007, if a
registration statement covering the resale of the Shares shall not have been
declared effective by the SEC by such date and remained continuously effective
through such date, (iii) with respect to an additional 25% of the Warrant Shares
on February 26, 2007, if a registration statement covering the resale of the
Shares shall not have been declared effective by the SEC by

 

3

 

--------------------------------------------------------------------------------



 

such date and remained continuously effective through such date, and (iv) with
respect to the remaining 25% of the Warrant Shares, on March 28, 2007, if a
registration statement covering the resale of the Shares shall not have been
declared effective by the SEC by such date and remained continuously effective
through such date; provided, however, that notwithstanding the foregoing, the
Warrant Shares shall vest in accordance with clauses (i)-(iv) above only to the
extent that, after giving effect to such vesting, such vesting will not result
in the Holder (together with its Affiliates) owning, holding or beneficially
owning more than 9.99% of the Common Stock (the “Ownership Limit”), and at any
time, and from time to time, if the Holder (together with its Affiliates) owns,
holds or beneficially owns a percentage less than the Ownership Limit, then this
Warrant shall thereafter vest or continue to vest, first with respect to any
Warrant Shares that would have vested in accordance with clauses (i)-(iv) above
but for the Ownership Limit and second, otherwise in accordance with clauses
(i)-(iv) above, but in each case, again, only to the extent that, after giving
effect to such vesting, such vesting will not result in the Holder (together
with its Affiliates) owning, holding or beneficially owning more than the
Ownership Limit; provided further that if this Warrant does not vest and become
exercisable for any Warrant Shares in accordance with this paragraph, then this
Warrant shall become null and void.

2.3              Delivery of Stock Certificates on Exercise. As soon as
practicable after the exercise of this Warrant, and in any event within three
(3) business days thereafter, the Company, at its expense, and in accordance
with applicable securities laws, will cause to be issued in the name of and
delivered to the Holder, or as the Holder may direct (subject in all cases, to
the provisions of Section 8 hereof), a certificate or certificates for the
number of Warrant Shares purchased by the Holder on such exercise, plus, in lieu
of any fractional share to which the Holder would otherwise be entitled, cash
equal to such fraction multiplied by the Fair Market Value.

2.4              Shares To Be Fully Paid and Nonassessable. All Warrant Shares
issued upon the exercise of this Warrant shall be validly issued, fully paid and
nonassessable, free of all liens, taxes, charges and other encumbrances or
restrictions on sale (other than those set forth herein).

2.5             Fractional Shares. No fractional shares of Common Stock or scrip
representing fractional shares of Common Stock shall be issued upon the exercise
of this Warrant. With respect to any fraction of a share of Common Stock called
for upon any exercise hereof, the Company shall make a cash payment to the
Holder as set forth in Section 2.3 hereof.

2.6             Issuance of New Warrants; Company Acknowledgment. Upon any
partial exercise of this Warrant, the Company, at its expense, will forthwith
and, in any event within three (3) business days, issue and deliver to the
Holder a new warrant or warrants of like tenor, registered in the name of the
Holder, exercisable, in the aggregate, for the balance of the Warrant Shares.
Moreover, the Company shall, at the time of any exercise of this Warrant, upon
the request of the Holder, acknowledge in writing its continuing obligation to
afford to the Holder any rights to which the Holder shall continue to be
entitled after such exercise in accordance with the provisions of this Warrant;
provided, however, that if the Holder shall fail to make any such request, such
f ailure shall not affect the continuing obligation of the Company to afford to
the Holder any such rights.

 

4

 

--------------------------------------------------------------------------------



 

2.7             Payment of Taxes and Expenses. The Company shall pay any
recording, filing, stamp or similar tax which may be payable in respect of any
transfer involved in the issuance of, and the preparation and delivery of
certificates (if applicable) representing, (i) any Warrant Shares purchased upon
exercise of this Warrant and/or (ii) new or replacement warrants in the Holder’s
name or the name of any transferee of all or any portion of this Warrant.

3.             Payment of Exercise Price. The Exercise Price for the Warrant
Shares being purchased may be paid (i) in cash, by certified check or by wire
transfer to an account designated in writing by the Company, (ii) by the Holder
surrendering a number of Warrant Shares having a Fair Market Value on the date
of exercise equal to, greater than (but only if by a fractional share) or less
than the required aggregate Exercise Price, in which case the Holder shall
receive the number of Warrant Shares to which it would otherwise be entitled
upon such exercise, less the surrendered shares, or (iii) any combination of the
methods described in the foregoing clauses (i) and (ii).

4.            Adjustment of Exercise Price. The Exercise Price shall be subject
to adjustment from time to time upon the happening of certain events as follows:

4.1              Subdivision or Combination of Stock. If at any time or from
time to time after the date hereof, the Company shall subdivide (by way of stock
dividend, stock split or otherwise) its outstanding shares of Common Stock, the
Exercise Price in effect immediately prior to such subdivision shall be reduced
proportionately and the number of Warrant Shares (calculated to the nearest
whole share) shall be increased proportionately such that the number of Warrant
Shares after such subdivision shall constitute the same percentage of Common
Stock (calculated on a fully diluted basis) as the Warrant Shares had
represented immediately preceding the subdivision, and conversely, in the event
the outstanding shares of Common Stock shall be combined (whether by stock
combination, reverse stock split or otherwise) into a smaller number of shares,
the Exercise Price in effect immediately prior to such combination shall be
increased proportionately and the number of Warrant Shares (calculated to the
nearest whole share) shall be reduced proportionately such that the number of
Warrant Shares after such combination shall constitute the same percentage of
Common Stock (calculated on a fully diluted basis) as the Warrant shares had
represented immediately preceding the combination. The Exercise Price and the
number of Warrant Shares, as so adjusted, shall be readjusted in the same manner
upon the happening of any successive event or events described in this Section
4.1.

4.2             Adjustment for Stock Dividends. If at any time after the date
hereof, the Company shall declare a dividend or make any other distribution upon
any class or series of stock of the Company payable in shares of Common Stock or
securities convertible into shares of Common Stock, the Exercise Price and the
number of Warrant Shares to be obtained upon exercise of this Warrant shall be
adjusted proportionately to reflect the issuance of any shares of Common Stock
or convertible securities, as the case may be, issuable in payment of such
dividend or distribution. The Exercise Price and the number of Warrant Shares,
as so adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described in this Section 4.2.

 

 

5

 

--------------------------------------------------------------------------------



 

4.3             Adjustments for Reclassifications. If the Common Stock issuable
upon the conversion of this Warrant shall be changed into the same or a
different number of shares of any class(es) or series of stock, whether by
reclassification or otherwise (other than an adjustment under Sections 4.1 and
4.2 or a merger, consolidation, or sale of assets provided for under
Section 4.4), then and in each such event, the Holder hereof shall have the
right thereafter to convert each Warrant Share into the kind and amount of
shares of stock and other securities and property receivable upon such
reclassification, or other change by holders of the number of shares of Common
Stock into which such Warrant Shares would have been convertible immediately
prior to such reclassification or change, all subject to successive adjustments
thereafter from time to time pursuant to and in accordance with, the provisions
of this Section 4.

4.4             Adjustments for Merger or Consolidation. In the event that, at
any time or from time to time after the date hereof, the Company shall (a)
effect a reorganization, (b) consolidate with or merge into any other Person,
(c) sell or transfer all or substantially all of its properties or assets, or
(d) sell or transfer more than 50% of the voting capital stock of the Company
(whether issued and outstanding, newly issued, from treasury, or any combination
thereof) to any other person under any plan or arrangement contemplating the
consolidation or merger, sale or transfer, or dissolution of the Company, then,
in each such case, the Holder, upon the exercise of this Warrant as provided in
Section 2.1 hereof at any time or from time to time after the consummation of
such reorganization, consolidation, merger or sale or the effective date of such
dissolution, as the case may be, shall receive, in lieu of the Warrant Shares
issuable on such exercise immediately prior to such consummation or such
effective date, as the case may be, the stock and property (including cash) to
which the Holder would have been entitled upon the consummation of such
consolidation or merger, or sale or transfer, or in connection with such
dissolution, as the case may be, if the Holder had so exercised this Warrant
immediately prior thereto (assuming the payment by the Holder of the Exercise
Price therefor as required hereby in a form permitted hereby, which payment
shall be included in the assets of the Company for the purposes of determining
the amount available for distribution), all subject to successive adjustments
thereafter from time to time pursuant to, and in accordance with, the provisions
of this Section 4.

4.5             Continuation of Terms. Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any such transfer) referred to
in this Section 4, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the shares of Common Stock and other
securities and property receivable upon the exercise of this Warrant after the
consummation of such reorganization, consolidation or merger or the effective
date of dissolution following any such transfer, as the case may be, and shall
be binding upon the issuer of any such Common Stock or other securities,
including, in the case of any such transfer, the Person acquiring all or
substantially all of the properties or assets or more than 50% of the voting
capital stock of the Company (whether issued and outstanding, newly issued or
from treasury or any combination thereof), whether or not such Person shall have
expressly assumed the terms of this Warrant.

4.6             Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Exercise Price and number of Warrant Shares
pursuant to this Section 4, this Warrant shall, without any action on the part
of the Holder, be adjusted in accordance with this Section 4, and the Company,
at its expense, promptly shall compute such adjustment or readjustment in
accordance with the terms hereof and prepare and furnish to the Holder a
certificate setting forth such adjustment or readjustment, showing in detail

 

6

 

--------------------------------------------------------------------------------



 

the facts upon which such adjustment or readjustment is based. The Company will
forthwith send a copy of each such certificate to the Holder in accordance with
Section 10.4 below.

5.              Registration Rights. The Warrant Shares shall be entitled to
registration rights and all other rights as applicable to such shares in
accordance with that certain Registration Rights Agreement, dated as of the date
hereof, as amended, by and among the Company and the Investors named therein.

6.              Notices of Record Date. Upon (a) any establishment by the
Company of a record date of the holders of any class of securities for the
purpose of determining the holders thereof who are entitled to receive any
dividend or other distribution, or right or option to acquire securities of the
Company, or any other right, or (b) any capital reorganization,
reclassification, recapitalization, merger or consolidation of the Company with
or into any other corporation, any transfer of all or substantially all the
assets of the Company, or any voluntary or involuntary dissolution, liquidation
or winding up of the Company, or the sale, in a single transaction, of a
majority of the Company’s voting stock (whether newly issued, or from treasury,
or previously issued and then outstanding, or any combination thereof), the
Company shall mail to the Holder at least ten (10) business days, or such longer
period as may be required by law, prior to the record date specified therein, a
notice specifying (i) the date established as the record date for the purpose of
such dividend, distribution, option or right and a description of such dividend,
distribution, option or right, (ii) the date on which any such reorganization,
reclassification, transfer, consolidation, merger, dissolution, liquidation or
winding up, or sale is expected to become effective and (iii) the date, if any,
fixed as to when the holders of record of Common Stock shall be entitled to
exchange their shares of Common Stock for securities or other property
deliverable upon such reorganization, reclassification, transfer, consolidation,
merger, dissolution, liquidation or winding up.

7.             Exchange of Warrant. Subject to the provisions of Section 8
hereof (if and to the extent applicable), this Warrant shall be exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for new warrants of like tenor, each registered in the name of the Holder or in
the name of such other persons as the Holder may direct (upon payment by the
Holder of any applicable transfer taxes). Each of such new warrants shall be
exercisable for such number of Warrant Shares as the Holder shall direct,
provided that all of such new warrants shall represent, in the aggregate, the
right to purchase the same number of Warrant Shares and cash, securities or
other property, if any, which may be purchased by the Holder upon exercise of
this Warrant at the time of its surrender.

 

8.

Transfer Provisions, etc.  

8.1             Legends. Each certificate representing any Warrant Shares issued
upon exercise of this Warrant, and of any shares of Common Stock into which such
Warrant Shares may be converted, shall bear the following legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER
SAID ACT.” 

7

 

--------------------------------------------------------------------------------

 

 

8.2

Mechanics of Transfer.

(a)             Any transfer of all or any portion of this Warrant (and the
Warrant Shares), or of any interest herein or therein, that is otherwise in
compliance with applicable law shall be effected by surrendering this Warrant to
the Company at its principal office, together with a duly executed form of
assignment, in the form attached hereto. In the event of any such transfer of
this Warrant, the Company shall issue a new warrant or warrants of like tenor to
the transferee(s), representing, in the aggregate, the right to purchase the
same number of Warrant Shares and cash, securities or other property, if any,
which may be purchased by the Holder upon exercise of this Warrant at the time
of its surrender.

(b)             In the event of any transfer of all or any portion of this
Warrant in accordance with Section 8.2(a) above, the Company shall issue (i) a
new warrant of like tenor to the transferee, representing the right to purchase
the number of Warrant Shares, and cash, securities or other property, if any,
which were purchasable by the Holder of the transferred portion of this Warrant,
and (ii) a new warrant of like tenor to the Holder, representing the right to
purchase the number of Warrant Shares, and cash, securities or other property,
if any, purchasable by the Holder of the un-transferred portion of this Warrant.
Until this Warrant or any portion thereof is transferred on the books of the
Company, the Company may treat the Holder as the absolute holder of this Warrant
and all right, title and interest therein for all purposes, notwithstanding any
notice to the contrary.

8.3              No Restrictions on Transfer. Subject to compliance with
applicable securities laws, this Warrant and any portion hereof, the Warrant
Shares and the rights hereunder may be transferred by the Holder in its sole
discretion at any time and to any Person or Persons, including without
limitation Affiliates and affiliated groups of such Holder, without the consent
of the Company.

8.4             Warrant Register. The Company shall keep at its principal office
a register for the registration, and registration of transfers, of the Warrants.
The name and address of each Holder of one or more of the Warrants, each
transfer thereof and the name and address of each transferee of one or more of
the Warrants shall be registered in such register. The Company shall give to any
Holder of a Warrant promptly upon request therefor, a complete and correct copy
of the names and addresses of all registered Holders of the Warrants.

9.             Lost, Stolen or Destroyed Warrant. Upon receipt by the Company of
evidence satisfactory to it of loss, theft, destruction or mutilation of this
Warrant and, in the case of loss, theft or destruction, on delivery of a
customary affidavit of the Holder and indemnity agreement, or, in the case of
mutilation, upon surrender of this Warrant, the Company at its expense will
execute and deliver, or will instruct its transfer agent to execute and deliver,
a new Warrant of like tenor and date, and any such lost, stolen or destroyed
Warrant thereupon shall become void.

8

 

--------------------------------------------------------------------------------



 

 

10.

General.

10.1             Authorized Shares, Reservation of Shares for Issuance. At all
times while this Warrant is outstanding, the Company shall maintain its
corporate authority to issue, and shall have authorized and reserved for
issuance upon exercise of this Warrant, such number of shares of Common Stock,
any other capital stock or other securities as shall be sufficient to perform
its obligations under this Warrant (after giving effect to any and all
adjustments to the number and kind of Warrant Shares purchasable upon exercise
of this Warrant).

10.2              No Impairment. The Company will not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issuance or sale of securities, sale or
other transfer of any of its assets or properties, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith carry out all such terms
and take such action as may be necessary or appropriate in order to protect the
rights of the Holder hereunder against impairment. Without limiting the
generality of the foregoing, the Company (a) will not increase the par value of
any shares of Common Stock receivable upon the exercise of this Warrant above
the amount payable therefor on such exercise, and (b) will take all action that
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant.

10.3              No Rights as Stockholder. The Holder shall not be entitled to
vote or to receive dividends or to be deemed the holder of Common Stock that may
at any time be issuable upon exercise of this Warrant for any purpose
whatsoever, nor shall anything contained herein be construed to confer upon the
Holder any of the rights of a stockholder of the Company or any right to vote
for the election of directors or upon any matter submitted to stockholders at
any meeting thereof, or to give or withhold consent to any corporate action
(whether upon any recapitalization, issuance or reclassification of stock,
change of par value or change of stock to no par value, consolidation, merger or
conveyance or otherwise), or to receive notice of meetings (except to the extent
otherwise provided in this Warrant), or to receive dividends or subscription
rights, until the Holder shall have exercised this Warrant and been issued
Warrant Shares in accordance with the provisions hereof.

10.4              Notices. All notices, requests, consents and other
communications hereunder shall be in writing and shall be deemed to have been
given if personally delivered or delivered by overnight courier or mailed by
first-class registered or certified mail, postage prepaid, return receipt
requested, or sent by fax machine, addressed as follows:

 

(a)

if to the Company at:

Wilson Holdings, Inc.

2700 Via Fortuna, Suite 400

Austin, Texas 78746

Attention: Chief Financial Officer

Fax: (512) 732-0959

 

9

 

--------------------------------------------------------------------------------



 

with copies to:

Andrews Kurth LLP

111 Congress Avenue, Suite 1700

Austin, Texas 78701

Attention: Carmelo Gordian

Fax: (512) 320-9292

 

(b)             if to the Holder, at the Holder’s address appearing in the books
maintained by the Company.

11.             Amendment and Waiver. No failure or delay of the Holder in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Holder are cumulative and not
exclusive of any rights or remedies which it would otherwise have. The terms of
this Warrant may be amended, modified or waived only with the written consent of
the Company and the Holder.

12.             Governing Law. This Warrant shall be governed by and construed
in accordance with the laws of the State of New York, as such laws are applied
to contracts entered into and wholly to be performed within the State of New
York and without giving effect to any principles of conflicts or choice of law
that would result in the application of the laws of any other jurisdiction.

13.             Covenants To Bind Successor and Assigns. All covenants,
stipulations, promises and agreements in this Warrant contained by or on behalf
of the Company shall bind its successors and assigns, whether so expressed or
not.

14.              Severability. In case any one or more of the provisions
contained in this Warrant shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

15.             Construction. The definitions of this Warrant shall apply
equally to both the singular and the plural forms of the terms defined. Wherever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The section and paragraph headings used herein are
for convenience of reference only, are not part of this Warrant and are not to
affect the construction of or be taken into consideration in interpreting this
Warrant.

16.              Remedies. The Holder, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason

 

10

 

--------------------------------------------------------------------------------



 

of a breach by it of the provisions of this Warrant and hereby agrees to waive
the defense in any action for specific performance that a remedy at law would be
adequate. In any action or proceeding brought to enforce any provision of this
Warrant or where any provision hereof is validly asserted as a defense, the
successful party to such action or proceeding shall be entitled to recover
reasonable attorneys’ fees in addition to any other available remedy.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 

 

 

 

11

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has executed this Common Stock Purchase Warrant
as of the date first set forth above.

 

COMPANY:

 

WILSON HOLDINGS, INC.

 

 

By:

      Clark Wilson,     President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO COMMON STOCK PURCHASE WARRANT]

 

--------------------------------------------------------------------------------



 

 

NOTICE AND

SUBSCRIPTION

 

To:

WILSON HOLDINGS, INC.

Date:

 

 

2700 Via Fortuna, Suite 400

 

Austin, TX 78746

 

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the attached Warrant for, and to exercise thereunder, __________
shares of Common Stock, of WILSON HOLDINGS, INC., a Nevada corporation, and
tenders herewith payment of $__________, representing the aggregate purchase
price for such shares based on the price per share provided for in such Warrant.
Such payment is being made in accordance with Section 2.1(a) of the attached
Warrant.

Please issue a certificate or certificates for such shares of Common Stock in
the following name or names and denominations and deliver such certificate or
certificates to the person or persons listed below at their respective addresses
set forth below:

 

                                          
                                                    

                                          
                                                    

                                          
                                                    

                                          
                                                    

 

If said number of shares of Common Stock shall not be all the shares of Common
Stock issuable upon exercise of the attached Warrant, a new Warrant is to be
issued in the name of the undersigned for the balance remaining of such shares
of Common Stock less any fraction of a share of Common Stock paid in cash.

Dated:  ___________, ____

    Signature

 

The undersigned Wilson Holdings, Inc. hereby acknowledges receipt of this Notice
and Subscription and authorizes issuance of the shares of Common Stock described
above.

Wilson Holdings, Inc.

 

By:

 

Title:

  Date:  

 

 

 

--------------------------------------------------------------------------------



 

 FORM OF ASSIGNMENT

 

(To be executed upon assignment of Warrant)

 

For value received, __________________________________ hereby sells, assigns and
transfers unto __________________ the attached Warrant [__% of the attached
Warrant], together with all right, title and interest therein, and does hereby
irrevocably constitute and appoint ____________________ attorney to transfer
said Warrant [said percentage of said Warrant] on the books of WILSON HOLDINGS,
INC., a Nevada corporation, with full power of substitution in the premises.

If not all of the attached Warrant is to be so transferred, a new Warrant is to
be issued in the name of the undersigned for the balance of said Warrant.

The undersigned hereby agrees that it will not sell, assign, or transfer the
right, title and interest in and to the Warrant unless applicable federal and
state securities laws have been complied with.

 

 

Dated:  ___________, ____

    Signature

 

 

 

--------------------------------------------------------------------------------



 

FORM OF CONVERSION NOTICE

 

To:

WILSON HOLDINGS, INC.

Date:

 

 

2700 Via Fortuna, Suite 400

 

Austin, TX 78746

 

The undersigned registered holder of the attached Warrant hereby irrevocably
converts such Warrants with respect to ________ 1Warrant Shares which such
holder would be entitled to receive upon the exercise hereof, and requests that
the certificates for such shares be issued in the name of, and delivered to
_________________, whose address is as follows:

 

                                          
                                                    

                                          
                                                    

                                          
                                                    

                                          
                                                    

 

Such conversion is being made in accordance with Section 2.1(b) of the attached
Warrant. The undersigned hereby represents and warrants as follows:

(a)           the undersigned is acquiring such shares of Common Stock for its
own account for investment and not for resale or with a view to distribution
thereof in violation of the Securities Act; and

(b)           the undersigned is an “accredited investor” as defined in Rule 501
of Regulation D promulgated under the Securities Act and was not organized for
the purpose of acquiring the Warrant or such shares of Common Stock. The
undersigned’s financial condition is such that it is able to bear the risk of
holding such securities for an indefinite period of time and the risk of loss of
its entire investment. The undersigned has sufficient knowledge and experience
in investing in companies similar to the Company so as to be able to evaluate
the risks and merits of its investment in the Company.

Dated:

 

      (Signature must conform in all respects to name of holder as specified on
the face of Warrant)       (Street Address)       (City) (State) (Zip Code)

 

The undersigned Wilson Holdings, Inc. hereby acknowledges receipt of this
Conversion Notice and authorizes issuance of the shares of Common Stock
described above.

Wilson Holdings, Inc.

 

 

By:

 

Title:

  Date:  

 

 

1 Insert here the number of Warrant Shares into which the Warrant is convertible
(or, in the case of a partial conversion, the number of Warrant Shares as to
which the Warrants evidenced by this Warrant Certificate are then being
converted). In the case of a partial conversion, a new Warrant Certificate will
be issued and delivered, representing the unconverted portion of the Warrants,
to the holder surrendering this Warrant Certificate.

 

 

--------------------------------------------------------------------------------

 